PATTERSON, Judge.
Bruce Payton appealed from the denial of his motion to suppress and the imposition of court costs. The trial court had withheld adjudication of guilt and imposed costs without probation or other further disposition. On appeal, relying on our pri- or decision in Martin v. State, 600 So.2d 20 (Fla. 2d DCA 1992), we held that an order *522withholding adjudication without imposing probation is not an appealable order. See Payton v. State, 698 So.2d 1229 (Fla. 2d DCA 1997). Therefore, we dismissed Pay-ton’s appeal and, on certiorari review, struck the costs. See id.
On November 5, 1998, our supreme court disapproved Martin in State v. Schultz, 720 So.2d 247 (Fla.1998), and held that an order withholding adjudication of guilt without imposing probation is an ap-pealable order under Florida Rule of Appellate Procedure 9.140(b)(1)(C). Thus, in Payton v. State, 24 Fla. L. Weekly S101, 732 So.2d 1044 (Fla. 1999), the supreme court quashed our decision and remanded to this court for further proceedings.
We now review Payton’s claims on their merits and affirm the trial court in all respects, including the imposition of court costs in the amount of $253.
Affirmed.
CAMPBELL, A.C.J., and NORTHCUTT, J., Concur.